Citation Nr: 1720693	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  14-08 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for service-connected diabetes mellitus, type II, currently rated at 20% disabling. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected diabetes mellitus, type II, from July 20, 2016.

3.  Entitlement to special monthly compensation (SMC) from July 20, 2016.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty service in the United States Air Force from September 1960 to February 1965 and from October 1965 to December 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A September 2016 rating decision granted the Veteran entitlement to service connection for PTSD which is a full grant of the benefit sought on appeal with regard to that issue.  The Veteran has not filed a notice of disagreement with that issue.  Accordingly, that issue is no longer before the Board.

The September 2016 rating decision also granted the Veteran entitlement to TDIU from August 27, 2012 to July 20, 2016.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for TDIU remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Since the Veteran's last VA examination on July 20, 2016, the Veteran's diabetes mellitus, type II, requires insulin; a restricted diet; regulation of activities; has caused progressive unintentional weight loss of 10 percent of the Veteran's baseline weight and hypoglycemic reactions requiring a hospitalization over the past year, and results in a complication that would not be compensable if separately evaluated.

2.  The Veteran is additionally service-connected for PTSD, rated at 50 percent disabling; right lower extremity peripheral neuropathy of the sciatic nerve, rated at 40 percent disabling; left lower extremity peripheral neuropathy of the sciatic nerve, rated at 40 percent disabling; voiding dysfunction, rated at 20 percent disabling; diabetes mellitus type II, rated at 20 percent disabling; right upper extremity peripheral neuropathy (major), rated at 20 percent disabling; left upper extremity peripheral neuropathy, rated at 20 percent disabling; right lower extremity peripheral neuropathy of the anterior crural nerve, rated at 20 percent disabling; left lower extremity peripheral neuropathy of the anterior crural nerve, rated at 20 percent disabling.; hypertension, rated at 10 percent disabling, arthritis of the dorsal spine, rated at 0 percent disabling; fracture sternum, rated at 0 percent disabling; traumatic deviated nasal septum, rated at 0 percent disabling; and erectile dysfunction, rated at 0 percent disabling.  

3.  From July 20, 2016, based on the Board's award of TDIU for diabetes mellitus alone, the Veteran had a single service-connected disability rated at 100 percent plus additional service-connected disabilities having a combined rating of 60 percent. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met before July 20, 2016.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

2. The criteria for a rating of 60 percent for diabetes mellitus, type II, have been met from July 20, 2016.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

3.  The criteria for entitlement to TDIU on a schedular basis have been met from July 20, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

4.  The criteria for entitlement to SMC have been met from July 20, 2016.  38 U.S.C.A. §§ 1114(s), 5103, 5107; 38 C.F.R. §§ 3.102, 3.350 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes

The Veteran asserts that he is entitled to rating in excess of 20 percent for his diabetes mellitus, type II, because his diabetes has worsened since he began taking insulin in September 2013.  See October 2013 Notice of Disagreement.
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently rated at 20 percent for diabetes mellitus, type II, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Pursuant to Diagnostic Code 7913, a 20 percent rating requires insulin and a restricted diet or oral hypoglycemic agent and a restricted diet.  A 40 percent rating requires insulin, restricted diet, and regulation of activities.  A 60 percent rating requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions require at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Note (2) provides that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes. 

Medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364   (2007).  Because the criteria are joined by an "and," a claimant is required to demonstrate that all the criteria listed for a 40 percent rating are met.  Id. at 366-67.  The conjunctive "and" is also present in the 60 and 100 percent criteria.

In April 2006, the Veteran underwent a VA examination for his diabetes.  The examiner found that the Veteran was on a restricted diet and used glyburide (an oral hypoglycemic agent) to manage his diabetes.  No ketoacidosis or hypoglycemic reactions were reported and the Veteran had never been hospitalized for his diabetes.  The Veteran stated that he avoided vigorous activity in order to avoid fluctuating blood sugars.  Treatment for the Veteran's diabetes was described as diet, exercise, and glyburide.

The Veteran filed an increased-rating claim in January 2012.  Shortly thereafter, in July 2012, the Veteran underwent a VA examination for his diabetes.  The examiner found that the Veteran was on a restricted diet, used an oral hypoglycemic agent to manage his diabetes, and had one insulin injection per day.  No ketoacidosis or hypoglycemic reactions requiring hospitalization were reported.  The Veteran was not required to regulate his activities in order to manage his diabetes.  

On July 20, 2016, the Veteran underwent a VA examination for his diabetes.  The examiner found that the Veteran was on a restricted diet, required more than one insulin injection per day, and also required regulation of activities in order to manage his diabetes.  One episode of a hypoglycemic reaction requiring hospitalization over the previous 12 months was reported.  The examiner also found that the Veteran had a progressive unintentional weight loss due to his diabetes, of 10 percent of the Veteran's baseline weight.  The examiner noted that the Veteran's diabetic peripheral neuropathy was a complication that was due to the Veteran's diabetes.  

The Veteran is currently in receipt of a 20 percent rating for diabetes.  For the period between January 2012 and July 19, 2016, the Board finds that the evidence supports a 20 percent disability rating.  Specifically, the Veteran was on a restricted diet and required either the use of an oral hypoglycemic agent or the use of insulin.  To warrant any of the next higher ratings, the evidence must additionally demonstrate a regulation of activities; here, however, the preponderance of the evidence does not demonstrate that regulation of activities was required.  In fact, the July 2012 examiner specifically noted that the Veteran did not require a regulation of activities. 

Since July 20, 2016, the preponderance of the evidence demonstrates that the Veteran's condition has worsened and the symptoms support a higher disability rating.  Specifically, the Veteran's current symptoms most clearly mirror a 60 percent disability rating because the Veteran requires insulin, a restricted diet, and regulation of activities; he suffers progressive unintentional weight loss due to his diabetes; he has had a hypoglycemic reaction requiring a hospitalization over the past year; and he suffers a complication of diabetes mellitus of unintentional weight loss, that is likely not compensable when separately evaluated.  See July 2016 VA Examination.  

Although a 60 percent rating is warranted, the Board has also considered whether an even higher rating is available.  In that regard, the Board notes that the Veteran does not meet the requirements for a 100 percent rating.  While the Veteran does require more than one dose of insulin per day and a regulation of activities, the Veteran does not have episodes of ketoacidosis or hypoglycemic reactions requiring three hospitalizations per year or weekly visits to a diabetic care provider.  Rather, the evidence shows that the Veteran has been hospitalized once for a hypoglycemic reaction. 

As such, given the above, the Board finds that the Veteran is entitled to a rating of 60 percent for diabetes mellitus, type II, from the date of the Veteran's last examination on July 20, 2017.  

TDIU After July 20, 2017

The Veteran has contended that his service-connected disabilities prevent him from securing or following substantially gainful employment, and that he became too disabled to work in August 2009.  The Veteran indicated that he was a golf professional at a golf course.  The Veteran has completed four years of college, but no other education or training before or after he became too disabled to work.  See March 2016 VA Form 21-8940.  A September 2014 VA examination found that the Veteran had obtained two bachelor's degrees.

A September 2016 rating decision granted the Veteran a TDIU from August 27, 2012 to July 20, 2016.  The Board notes that the RO did not provide an explanation as to why TDIU was ended on July 20, 2016; however, on July 20, 2016 the Veteran's service-connected disabilities met a combined rating of 100 percent and the RO may have decided that TDIU was moot as of that date.  The Court held in Bradley v. Peake, 22 Vet. App. 280 (2008), however, that a combined 100% disability rating does not necessarily moot the issue of TDIU if TDIU can be established based on a single service-connected disability.  In such case, the Veteran may qualify for SMC under 38 U.S.C. § 1114(s).  See 38 U.S.C.A. § 1114(s).  Thus, Bradley made it clear that even with the assignment of a 100 percent combined schedular rating, the issue of TDIU is not necessarily moot if TDIU is predicated on one disability.  Hence, the Board must determine whether a single disability - here, diabetes mellitus - is sufficient to warrant the award of TDIU after July 20, 2016.

Here, the Board finds that, affording the Veteran the benefit of the doubt, the Veteran's service-connected diabetes mellitus alone prevents substantially gainful employment.  

In July 2016, the Veteran underwent a VA examination for his diabetes.  The examiner opined that due to the Veteran's diabetes, his sugar fluctuates to an extent that prevents the Veteran from golfing or teaching it professionally.  The examiner also opined that the Veteran's diabetic peripheral neuropathy prevented physical, but not sedentary employment.  The examiner stated that the Veteran's disability leads to increased tardiness, increased absenteeism, poor social interactions, difficulty following instructions, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and decreased strength.

The lay and medical evidence in this case demonstrate that the Veteran's disabilities make work as a golf professional impossible, and the Board finds that the Veteran's service-connected diabetes prevents the Veteran from obtaining and maintaining substantially gainful employment. Although the July 2016 examiner stated that Veteran's diabetes precludes physical employment but not sedentary employment, the examiner did not provide an explanation as to why sedentary employment was not precluded.  In fact, the symptoms described by the examiner like "decreased concentration, poor social interactions, and difficulty following instructions", difficulty reaching, lack of stamina, weakness and fatigue, would apply to both physical and sedentary work.  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities continue to make it impossible for the Veteran to follow a substantially gainful occupation when taking into account the Veteran's employment history, education, and the evidence of record.  Thus, based on diabetes mellitus alone, entitlement to TDIU is granted for the period after July 20, 2016. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

SMC

VA has a duty to maximize benefits in increased rating claims, to include consideration of SMC when raised by the record. Buie v. Shinseki, 24 Vet. App. 242 (2011); see also Bradley, 22 Vet. App. at 294.  In order to qualify for SMC at the housebound rate, the Veteran must have a single service-connected disability rated 100 percent and either: (1) has an additional service-connected disability or disabilities ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of a service-connected disability or disabilities.  As a result of this decision, a TDIU due to the Veteran's service-connected diabetes has been granted; thus, for SMC purposes, this disability satisfies the requirement of a service-connected disability rated at 100 percent.  In addition, the Veteran has additional service-connected disabilities ratable at more than 60 percent when combined (PTSD, rated at 50 percent disabling; right lower extremity peripheral neuropathy of the sciatic nerve, rated at 40 percent disabling; left lower extremity peripheral neuropathy of the sciatic nerve, rated at 40 percent disabling; voiding dysfunction, rated at 20 percent disabling; right upper extremity peripheral neuropathy (major), rated at 20 percent disabling; left upper extremity peripheral neuropathy, rated at 20 percent disabling; right lower extremity peripheral neuropathy of the anterior crural nerve, rated at 20 percent disabling; left lower extremity peripheral neuropathy of the anterior crural nerve, rated at 20 percent disabling.; hypertension, rated at 10 percent disabling, arthritis of the dorsal spine, rated at 0 percent disabling; fracture sternum, rated at 0 percent disabling; traumatic deviated nasal septum, rated at 0 percent disabling; and erectile dysfunction, rated at 0 percent disabling).  Thus, the criteria for SMC at the housebound rate have been met.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted for the rating period from July 20, 2016.
ORDER

1.  Entitlement to a disability rating in excess of 20% for service-connected diabetes mellitus, type II is DENIED for the period before July 20, 2016.  

2. Entitlement to a disability rating of 60 percent for service-connected diabetes mellitus, type II is GRANTED from July 20, 2016.

2.  Entitlement to TDIU and SMC is GRANTED from July 20, 2016.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


